DETAILED ACTION
This is a response to the Amendment to Application # 17/121,500 filed on July 26, 2022 in which claims 1, 9, and 15 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 3, 6, 7, 9, 11, 14, 15, 17, and 20 are pending, which are rejected under 35 U.S.C. § 103.
	
	Claim Interpretation
Claim 1 recites a method claim including the limitation “sending a prompt message for giving an alarm to prompt a manager in response to a cumulative number of failed tasks within a preset period being greater than a preset threshold,” (Emphasis added).
The broadest reasonable interpretation of this limitation does not require the “sending a prompt message for giving an alarm to prompt a manager” to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Arndt (PTAB 2018) (App. S.N. 14/095,735) at 4; Ex parte Heil (PTAB 2018) (App. S.N. 12/512,669), at 6; Ex parte Frost (PTAB 2018) (App. S.N. 12/785,052) at 7; Ex parte Dawson (PTAB 2018) (App. S.N. 12/103,472) at 6; and Ex parte Candelore (PTAB 2017) (App. S.N. 14/281,158) at 5 (supporting the interpretation that “in response to” limitations are conditional).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 3, 9, 11, 15, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Irigoyen et al., US Publication 2020/0293609 (hereinafter Irigoyen) in view of Govindarajeswaran et al., US Publication 2014/0373020 (hereinafter Govindarajeswaran).

Regarding claim 1, Irigoyen discloses a method for parsing a document, comprising “receiving a request for parsing the document” (Irigoyen ¶ 32) where the request for an OOXML document comes from the “requesting client device.” Additionally, Irigoyen discloses “calling a download thread … in a download task structure … download the document based on the request, wherein the document comprises an extensible markup language (XML) file” (Irigoyen ¶ 36) by retrieving an OOXML document, which is an XML file. Further, Irigoyen discloses “the download task structure comprises a plurality of download tasks, and each download task for calling the corresponding download thread to obtain the request and downloading the document based on the request” (Irigoyen ¶¶ 36, 93) by receiving (i.e., downloading) the XML source, such as an OOXML document, and indicating that there may be multiple XML documents, indicating “a plurality of download tasks.” Each of these tasks qualifies as a “thread” because one of ordinary skill in the art prior to the effective filing date of the present invention understood a thread to merely be a process, which must be used and called in order for the processor to obtain the data. “thread;” Microsoft Computer Dictionary; May 1, 2002; Fifth Edition; Page 518.
Moreover, Irigoyen discloses “calling a parsing thread task structure … parse the XML file to extract document content from the XML file, wherein the parsing task structure comprises a plurality of parsing tasks, and each parsing task calling the corresponding parsing thread to parse the XML file” (Irigoyen ¶¶ 36, 40, 93) by generating a JSON file from the OOXML file, which requires the OOXML file to be parsed and indicating that there may be multiple XML documents, indicating “a plurality of parsing tasks.” Each of these tasks qualifies as a “thread” because one of ordinary skill in the art prior to the effective filing date of the present invention understood a thread to merely be a process, which must be used and called in order for the processor to obtain the data. “thread;” Microsoft Computer Dictionary; May 1, 2002; Fifth Edition; Page 518.
Finally, Irigoyen discloses “storing the document content in a lightweight data-interchange format into a database” (Irigoyen ¶¶ 49-50) by sending the JSON document (i.e., a lightweight data-interchange format) to the client device where it is loaded into the web browser. One of ordinary skill in the art would recognize that this step is storing the document in the client devices memory, which is a form of a database.
While Irigoyen discloses processes for performing download and parsing tasks, it does not explicitly disclose the use of queues for these steps. Therefore, Irigoyen does not appear to explicitly disclose “calling a download thread of an idle download task in a download task queue to obtain the request and download the document based on the request, wherein the document comprises an extensible markup language (XML) file, the download task queue comprises a plurality of download tasks, and each download task for calling the corresponding download thread to obtain the request and downloading the document based on the request” or “calling a parsing thread of an idle parsing task queue to parse the XML file to extract document content from the XML file, wherein the parsing task queue comprises a plurality of parsing tasks, and each parsing task calling the corresponding parsing thread to parse the XML file.”
However, Govindarajeswaran discloses a task agonistic system for “calling a … thread of an idle … task in a … task queue to obtain the request” (Govindarajeswaran ¶¶ 25-26 and Fig. 2A) by showing that when a new task is allocated to a queue, the system checks for idle threads, and if there are idle threads available, the task is performed using the idle thread. 
A person of ordinary skill in the art prior to the effective filing date would have recognized that when Govindarajeswaran was combined with Irigoyen that the download tasks and parsing tasks of Irigoyen would be processed according to the thread selection method of Govindarajeswaran. Therefore, the combination of Irigoyen and Govindarajeswaran at least teaches and/or suggests the claimed limitations “calling a download thread of an idle download task in a download task queue to obtain the request and download the document based on the request, wherein the document comprises an extensible markup language (XML) file, the download task queue comprises a plurality of download tasks, and each download task for calling the corresponding download thread to obtain the request and downloading the document based on the request” and “calling a parsing thread of an idle parsing task queue to parse the XML file to extract document content from the XML file, wherein the parsing task queue comprises a plurality of parsing tasks, and each parsing task calling the corresponding parsing thread to parse the XML file,” rendering them obvious.
Irigoyen and Govindarajeswaran are analogous art because they are from the “same field of endeavor,” namely that of computer systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Irigoyen and Govindarajeswaran before him or her to modify the threads of Irigoyen to include the thread selection method of Govindarajeswaran.
The motivation for doing so would have been that this method is a more effective method for thread management. (Govindarajeswaran ¶ 13). 

Regarding claim 9, it merely recites a device for performing the method of claim 1. The device comprises computer hardware and software modules for performing the various functions. The combination of Irigoyen and Govindarajeswaran comprises computer hardware (Irigoyen ¶ 61) and software modules for performing the same functions. Thus, claim 9 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 15, it merely recites a non-transitory computer readable medium for performing the method of claim 1. The medium comprises computer software modules for performing the various functions. The combination of Irigoyen and Govindarajeswaran comprises computer software modules for performing the same functions. Thus, claim 15 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 3, 11, and 17, the combination of Irigoyen and Govindarajeswaran discloses the limitations contained in parent claims 2, 10, and 16 for the reasons discussed above. In addition, the combination of Irigoyen and Govindarajeswaran discloses “monitoring a state of the downloaded task in the download task queue.” (Govindarajeswaran ¶ 49).
 
Claims 6, 14, and 20 rejected under 35 U.S.C. § 103 as being unpatentable over Irigoyen in view of Govindarajeswaran, as applied to claims 1, 9, and 15 above, in further view of Scott McCarty; A Practical Introduction to Container Terminology; February 22, 2018; redhat.com; Pages 1-37 (hereinafter McCarty), as cited on the Notice of References Cited dated June 8, 2021.

Regarding claims 6, 14, and 20, the combination of Irigoyen and Govindarajeswaran discloses the limitations contained in parent claims 1, 9, and 15 for the reasons discussed above. In addition, the combination of Irigoyen and Govindarajeswaran does not appear to explicitly disclose “managing the download task queue and the parsing task queue by a distributed task queue management tool.”
However, McCarty discloses managing a series of tasks using distributed computing tools (McCarty 11-13) and that Docker container engines may be used to manage various processes (McCarty 2-3, 8-9). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when McCarty was combined with Irigoyen and Govindarajeswaran, the Docker based tools of McCarty would be used with the processing system of Irigoyen and Govindarajeswaran. Therefore, the combination of Irigoyen, Govindarajeswaran, and McCarty at least teaches and/or suggests “managing the download task queue and the parsing task queue by a distributed task queue management tool, the distributed task queue management tool,” rendering it obvious.
Irigoyen, Govindarajeswaran, and McCarty are analogous art because they are from the “same field of endeavor,” namely that of data processing systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Irigoyen, Govindarajeswaran, and McCarty before him or her to modify the system of Irigoyen and Govindarajeswaran to include the use of Docker of McCarty.
The motivation for doing so would have been that containers provide additional isolation of the processes (McCarty 3), thus protecting the system in the event of an error. 

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Irigoyen in view of Govindarajeswaran, as applied to claim 1 above, in further view of Bhargava et al., US Patent 8,868,506 (hereinafter Bharagava), as cited on the Notice of References Cited dated June 8, 2021.

Regarding claim 7, the combination of Irigoyen and Govindarajeswaran discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Irigoyen and Govindarajeswaran does not appear to explicitly disclose “wherein the database has a mutual exclusion lock, and a task other than a current task is prohibited reading/writing in the database when the mutual exclusion lock is occupied by the current task.”
However, Bhargava discloses a workflow processing system including a database, “wherein the database has a mutual exclusion lock, and a task other than a current task is prohibited reading/writing in the database when the mutual exclusion lock is occupied by the current task.” (Bhargava col. 18, ll. 30-40). 
Irigoyen, Govindarajeswaran, and Bhargava are analogous art because they are from the “same field of endeavor,” namely that of document management and processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Irigoyen, Govindarajeswaran, and Bhargava before him or her to modify the database of Irigoyen and Govindarajeswaran to include the lock of Bhargava.
The motivation for doing so would have been to prevent other users and process from making changes to the document (Bhargava col. 18, ll. 30-41), which one of ordinary skill in the art would recognize is advantageous as it helps prevent data replacing data with invalid and/or old data. 

Response to Arguments
Applicant’s arguments filed July 26, 2022, with respect to the rejection of claims 1, 3, 6, 7, 9, 11, 14, 15, 17, and 20 under 35 U.S.C. § 103 (Remarks 6-7) have been considered but are moot in view of the new grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Moy et al., US Publication 2015/0113252, System and method for managing threads.
Sagar, US Publication 2018/0095517, System and method for managing threads.
Hendriks et al., US Patent 9,513,961, System and method for managing threads.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176